Appeal of OTIS WELD RICHARDSON and EDWARD B. RICHARDSON, Executors under the Will of CATHERINE E.
RICHARDSON, deceased.

Docket No. 1685.

Submitted April 27, 1925; decided May 21, 1925.
O. W. Richardson, Esq., for the taxpayer.
L. C. Mitchell, Esq., and J. F. Greaney, Esq., for the Commissioner.

Before Sternhaoen, Trammell, and Love.

The taxpayer appeals from a determination under the Revenue Act of 1921 of a deficiency in estate
taxes amounting to $6,770.90. Someofthefactswereconceded. Themattersinissuewere(1)the value of
securities at the time of death, and (2) whether the decedent had made a gift in contemplation of
death, within the meaning of the statute, consisting of property transferred in trust, within
two years prior to her death.

FINDINGS OF FACT

Catherine E. Richardson died in March, 1922.
TheBoardfindsthatthefollowingproperties,amongothersnotin dispute, were included in the decedent's
gross estate, and that the values thereof at the date of death were as follows
Real estate
13 shares Proprietors Rowes Wharf Corporation, at $2,000 20 shares Proprietors Boston Pier & Long
Wharf, at 141% 140 shares Central Wharf & Wet Dock Corporation, at 130
$475,000 26,000 2,825 18,200
The executors expended in behalf of the estate the amount of $555.74, covering fees paid to
notary public, stenographer, and at torney in connection with this appeal.
November 21, 1921, the decedent executed a trust instrument pur suant to which she transferred to
the trustee therein named certain money and securities, in trust for the payment of the
education of her grandchildren and for the payment of rent and other expenses incurred by her
sons by reason of their spending the summer near her at her request. The property so transferred
amounted to ap proximately $47,000, the exact amount not being in evidence. Iso part of the
amount so transferred was a gift made in contemplation of death.
The Commissioner determined a deficiency of less than $10,000 of estate tax.

DECISION

The deficiency should be recomputed by including in the gross estate the values of real estate
and securities as above listed: by including in deductions the item of $555.74; and by excluding
from the gross estate the amount transferred by the decedent prior to her
deathinaccordancewiththetrustinstrument. Finaldetermination of the amount of the deficiency will
be made on consent or on 20 days' notice, under Rule 50.